Opinion by
Cline, J.
In accordance with stipulation of counsel that a portion of the milled rice, namely, 2%o percent of the weight, consists of broken rice of the same character and description as that involved in Abstract 48704, the claim at five-eighths of 1 cent per pound under paragraph 727 was sustained. Merchandise stipulated to be similar in all material respects to the medlars the subject of Walter T. Ueland v. United States (65 Treas Dec. 344, T. D. 46923) was held entitled to free entry under paragraph 1669 as crude drugs.